Citation Nr: 0518650
Decision Date: 07/08/05	Archive Date: 09/19/05
DOCKET NO. 02-03 967                        DATE JUL 08 2005

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee

THE ISSUE

Whether new and material evidence has been presented to reopen the claim of service connection for manic depression.

REPRESENTATION

Veteran represented by:

Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

George E. Guido, Senior Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to May 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2000 rating decision of the Nashville Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2003, the veteran testified before the undersigned Veterans Law Judge. A transcript of the hearing is the record.

In April 2004, the Board remanded the case for additional procedural and evidentiary development. As the RO substantially completed the Board's requested development, no further action is needed to ensure compliance. Stegall v. West, 11 Vet.App. 268 (1998).

In a June 2004 statement, the veteran raised the issue of service connection for jungle rot, which is referred the RO for appropriate action.

FINDINGS OF FACT

1. In a November 1996 rating decision, the RO denied the veteran's application to reopen the claim of service connection for manic depression on the grounds that the evidence submitted was not new and material; after the veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the RO' s rating decision.

2. The evidence received since the November 1996 rating decision, the last final denial of the claim, is either cumulative or redundant of the evidence previously submitted and the evidence is not so significant that it must be considered in order to fairly decide the merits of the claim.

-2


CONCLUSIONS OF LAW

1. The November 1996 rating decision by the RO, denying the veteran's application to reopen the claim of service connection for manic depression, became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a),20.1103 (2004).

2. Since the November 1996 rating decision, new and material evidence has not been presented to reopen the claim of service connection for manic depression. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing the information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence that VA will seek to provide and which information. and evidence the claimant is expected to provide. Under 38 C.F.R. § 3.159(b), VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

- 3 



"The RO notified the veteran of the VCAA by letters in May 2003 and May 2004 and by the supplemental statement of the case in February 2005, all of which followed the September 2000 rating decision, now on appeal. The VCAA notice in May 2003 included the type of evidence needed to substantiate the claim to reopen, namely, new and material evidence. In the notices, the veteran was informed that VA would obtain VA records and records of other Federal agencies and that he could submit private medical records or with his authorization VA would obtain private medical records on his behalf. In the supplemental statement of the case in February 2005, the provision of38 C.F.R. § 3.159, to provide any evidence in the claimant's possession that pertained to the claim, was cited. The notices provided the veteran either 30 or 60 days to respond.

Regarding the timing of the VCAA notice, since the notice came after the initial adjudication of the claim in September 2000,it did not comply with the requirement that the notice must precede the adjudication. However the action of the RO described above.cured the error in the timing of the notice because the veteran had a meaningful opportunity to participate effectively in the processing of his claim as he had the opportunity to submit additional argument and evidence, which he did, and to address the issue at a hearing. Mayfield v. Nicholson, 19 Vet. App. - (2005).

As for content of the VCAA notice, it substantially complies with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).

For these reasons, the appellant was not prejudiced by the delay in providing the VCAA content-complying notice because the delay did not affect the essential fairness of the adjudication.

As for deciding the claim before the expiration of the one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) (West 2002 and Supp. 2004) authorizes VA to make a decision on the claim before the expiration of the one-year period provided

- 4



a claimant to respond to VA's request for information or evidence, superseding the decision of the United States Court of Appeals for the Federal Circuit in Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (invalidating a regulatory provision, implementing the VCAA, that required a response to VCAA, as here, in less than the statutory one-year period).

In light of the above, no further action is needed to ensure compliance with the duty to notify under the VCAA.

Duty to Assist

Under 38 U.S.C.A. § 5l03A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. In its April 2004 remand, the Board requested the records of R.S., M.D., and W.C.M.,:MD. In June 2004, the veteran responded that W.C.M., MD, had retired and he was unable to contact the physician and he did not have the physician's address. In December 2004, the RO requested records from R.S., M.D., but there was no response, and the veteran informed VA that the physician did not have any records. As there is otherwise no additional evidence to obtain, VA's duty to assist under the VCAA in the development of the claim has been fulfilled.

Legal Requirements for Reopening the Claim

A rating decision becomes final if it is not appealed. 38 U.S.C.A. § 7105.

The submission of new and material evidence is required in order to obtain a review of a previously denied claim. Without the submission of new and material evidence, the Board does not have jurisdiction to review the merits of the claim. 38 U.S.C.A. §§ 5108, 7l04(b).

As the veteran's claim to reopen was received prior to August 29,2001, the regulatory definition of new and material evidence in effect prior to that date applies. Under the applicable version, new and material evidence means evidence not previously submitted to agency decision makers which bears directly and

- 5 



substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim. 38 C.F.R. § 3.156 (2001).

Evidence Previously Considered

In order to determine whether the additional evidence is new and material, a summary of the evidence previously of record and the procedural history of the claim at the time of the November 1996 rating decision follows.

In October 1978, the veteran filed his original application for VA disability compensation, claiming service connection for a psychiatric disorder.

The service medical records show that from February to May 1974 the veteran was given medication for symptoms of nervousness. On separation examination in May 1974, the psychiatric evaluation was normal.

After service on VA examination in January 1979, the diagnosis was manic-depressive reaction. The examiner expressed the opinion that the symptoms in service did not sound like a depressive episode or a precipitating or predisposing condition to the veteran's current psychiatric difficulty.

In a February 1979 rating decision, relying on the report of V A examination, the RO denied service connection for manic depression on grounds that it was unrelated to service. After the veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the RO's rating decision.

In July 1996, the veteran applied to reopen his claim of service connection.

The additional evidence of record consisted of V A records, dated from September to November 1978, documenting a depressive episode of two months' duration, a history of depression in 1974, and a life-long history of mood swings. The diagnosis was manic-depressive illness, bipolar type. A report of private

- 6 



_,

hospitalization, dated in April 1985, disclosed that the veteran was admitted for treatment of major affective disorder. A report of private hospitalization, dated in August 1985, disclosed that veteran was admitted of treatment of bipolar disorder. History included periods of depression, beginning in 1978. Records of a private physician, dated in 1995, disclosed that the veteran was in counseling. The year 1978 was noted as the start of the veteran's illness.

In a November 1996 rating decision, the RO held that the additional evidence was not new and material because the evidence did not relate the psychiatric disorder to service, which was the basis for the initial denial of the claim in February 1979. After the veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the RO's rating decision.

Current Claim to Reopen

In May 2000, the veteran filed his current application to reopen the claim of service connection.

The evidence presented since the November 1996 rating decision consists of the following items: (1) copies of service medical records, dated from February to May 1974 and the report of separation examination; (2), a VA record, dated in January 1993, documenting the veteran's request for treatment for manic depression; (3) a record of a private physician, dated in May 1999, reporting a history of manic and bipolar illness; (4) a record of a private physician, dated in December 1997, documenting compliance with medication; (5) an employment record, dated in November 1997, requesting fitness for duty letter from physician; (6) records of a private physician, dated from 1999 to 2002, documenting treatment for bipolar disorder; (8) the veteran's testimony; and (9) an employment record, dated in August 1998, documenting a psychiatric injury on the job.

Analysis

Item 1, service medical records, and item 7, the August 1985 report of hospitalization, were part of the record previously considered by the RO in 1979

- 7 



and 1996. Since new evidence means evidence not previously submitted, these items do not meet the regulatory standard of new evidence. 38 C.F.R. § 3.156.

Item 8, the veteran testified that he was having the same problems now as he had during service. He also testified that a psychiatrist told him he had a pre-existing condition that was aggravated in 1979 or 1980.

To the extent the veteran associates having the same problems now as he had during service, where the determinative issue involves medical causation, competent medical evidence of a relationship between the current psychiatric illness and service is required to support the claim. The veteran as a layperson is not competent to offer an opinion on the cause of his disability. Consequently his testimony does not constitute medical evidence and it is not material. Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that laypersons are not competent to offer probative evidence in the form of a statement in a matter requiring a medical diagnosis or medical opinion).

Also, as to the veteran's statement that a psychiatric told him he had a pre-existing condition, that is, one before 1979, to the extent that he is implying that the condition began in service, hearsay medical evidence as transmitted by a layperson is inherently unreliable to constitute medical evidence and the testimony is not material. Robinette v. Brown, 8 Vet.App. 69 (1995).

As for the remainder of the items 2, 3, 4, 5, 6, and 9, these items document post-service treatment of psychiatric illness and do not by history, by medical diagnosis, or medical opinion relate the post-service psychiatric illness to service, and as such do not bear directly on the matter under consideration, that is, evidence of a relationship between the current psychiatric illness and service, the lack of which was the basis for the prior denial of the claim.

- 8 



For the above reasons, the Board concludes that new and material evidence has not been presented to reopen the previously denied claim.

ORDER

As new and material evidence has not been presented, the application to reopen the claim of service connection for manic depression is denied.

N. R. ROBIN 
Veterans Law Judge, Board of Veterans' Appeals

- 9 




